


CITIZENS FINANCIAL GROUP, INC.
2014 OMNIBUS INCENTIVE PLAN
Restricted Stock Unit Award Agreement
Terms and Conditions
Unless defined in this award agreement (this “Award Agreement”), capitalized
terms shall have the meanings assigned to them in the Citizens Financial Group,
Inc. 2014 Omnibus Incentive Plan (the “Plan”). In the event of a conflict among
the provisions of the Plan and this Award Agreement, the provisions of the Plan
shall prevail.
Section 1.    Grant of RSU Award. Citizens Financial Group, Inc. (together with
its Subsidiaries, the “Company”) has granted to the Participant (the
“Participant”) an award (the “Award”) of the number of restricted share units
(“RSUs”) specified in the Participant’s electronic account, effective on the
“Grant Date” specified in the Participant's electronic account. The Award is
subject to the terms and conditions of the Plan and this Award Agreement. The
Award is granted under the Plan, the provisions of which are incorporated herein
by reference and made a part of this Award Agreement.
Section 2.    Issuance of RSUs. Each RSU shall represent the right to receive
one Share upon the vesting of such RSU, as determined in accordance with and
subject to the terms of this Award Agreement and the Plan.
Section 3.    Rights as a Shareholder; Dividend Equivalents.
(a) The Participant shall have no voting rights or any other rights as a
shareholder of the Company with respect to the RSUs unless and until the
Participant becomes the record owner of the Shares underlying such RSUs.
(b)If, prior to the settlement date of the RSUs, the Company declares a dividend
on the Shares underlying the RSUs, then, on the payment date of the dividend,
the Participant will be credited with dividend equivalents in the form and in an
amount equal to the dividends that would have been paid to the Participant if
one Share had been issued on the Grant Date for each RSU granted to the
Participant under the Award.
(c)Dividend equivalents will be subject to the same vesting and forfeiture
restrictions as the RSUs to which they are attributable and will be paid on the
same date that the RSUs to which they are attributable are settled in accordance
with Section 6.
Section 4.    Restrictions on Transferability. The RSUs granted hereunder shall
not be assigned, sold, exchanged, pledged, hypothecated, transferred, alienated
or otherwise disposed of or hedged, in any manner (including through the use of
any cash-settled instrument), whether voluntarily or involuntarily, and whether
by operation of law or otherwise, other than by will or by the laws of descent
and distribution, by the Participant. Any sale, exchange, transfer, assignment,
pledge, hypothecation, or other disposition in violation of the provisions of
this Section 4 shall be null and void and any RSU which is hedged in any manner
shall immediately be forfeited. All of the terms and conditions of the Plan and
this Award Agreement shall be binding upon any permitted successors and assigns.
Section 5.    Vesting; Change of Control; Vesting and Forfeiture Upon a
Termination of Employment.
(a)Vesting. The Award will be subject to the vesting schedule specified in the
Participant's electronic account.
(b)Change of Control. If the Participant is terminated by the Company without
Cause, or the Participant resigns from employment with the Company with Good
Reason, within 12 months after a Change of Control (a “Change of Control
Termination”), all unvested RSUs shall fully vest on the Participant’s
termination date and shall be distributed to the Participant pursuant to Section
6.
(c)Vesting and Forfeiture Upon Termination of Employment.
i.Termination Without Cause. If the Participant is terminated by the Company
without Cause (other than for a Change of Control Termination), the
Participant’s RSUs shall continue to vest in accordance with Section 5(a) as
though the Participant was still employed by the Company on each applicable
vesting date, provided, however, that the Participant does not engage in any
Detrimental Activity during the Participant’s post-employment vesting period.
ii.Retirement; Disability. If the Participant’s employment is terminated due to
Retirement or Disability, the Participant’s RSUs shall continue to vest in
accordance with Section 5(a) as though the Participant was still employed by the
Company on each applicable vesting date, provided, however, that the Participant
(A) does not engage in any Detrimental Activity and (B) does not become employed
by any company in the financial services industry, in each case, during the
Participant’s post-employment vesting period.

1



--------------------------------------------------------------------------------




iii.Death. If the Participant is terminated due to death, the Participant’s RSUs
shall fully vest on the Participant’s date of death and shall be distributed to
the Participant’s Beneficiary pursuant to Section 6.
iv.Forfeiture. If the Participant is terminated by the Company with Cause or the
Participant resigns for any reason (other than for a Change of Control
Termination), any unvested RSUs shall be forfeited in their entirety on the
Participant’s termination date without any payment to the Participant. In
addition, if (A) the Participant’s employment is terminated by the Company
without Cause (other than for a Change of Control Termination) and the
Participant engages in any Detrimental Activity during the Participant’s
post-employment vesting period, or (B) the Participant’s employment is
terminated due to Retirement or Disability and the Participant either (I)
engages in any Detrimental Activity, or (II) becomes employed by any company in
the financial services industry, in either case, during the Participant’s
post-employment vesting period, any unvested RSUs shall be forfeited in their
entirety on the date that the Participant engages in such Detrimental Activity
or becomes employed by any company in the financial services industry, as
applicable, without any payment to the Participant.
Section 6.    Distribution on Vesting. Subject to the provisions of this Award
Agreement, upon the vesting of any of the RSUs, the Company shall deliver to the
Participant (or the Participant’s Beneficiary, in the event of the Participant’s
death prior to distribution), as soon as reasonably practicable after the
vesting date (or the Participant’s termination date, as applicable), one Share
for each RSU, provided that such delivery of Shares shall be made no later than
March 15 of the calendar year immediately following the year in which the
vesting date (or the Participant’s termination date, as applicable) occurs. Upon
such delivery, such Shares shall be fully assignable, saleable and transferable
by the Participant, provided that any such assignment, sale, transfer or other
alienation with respect to such Shares shall be in accordance with applicable
securities laws. Notwithstanding the foregoing, if the Participant has been
identified as a Material Risk Taker (as defined by the European Banking
Authority), the Shares delivered to the Participant will be subject to a six
month retention period following the applicable vesting date.
Section 7.    [Repayment Requirement. If the Participant’s employment is
terminated (or notice to terminate is given by the Participant or the Company)
for any reason other than death, Disability, Retirement, or termination by the
Company without Cause within 12 months of the date the Participant commences
employment with the Company, any unvested RSUs shall be forfeited in their
entirety on the Participant’s termination date without any payment to the
Participant and the Participant shall be required to repay the Company within 14
days of the Participant’s termination date the net value (following any
applicable tax and other statutory deductions) of any Shares that the
Participant received pursuant to this Award Agreement]. [Section 7 is only
applicable to buy-out awards.]
Section 8.    Tax Liability; Withholding Requirements. The Participant shall be
solely responsible for any applicable taxes (including, without limitation,
income and excise taxes) and penalties, and any interest that accrues thereon,
that the Participant incurs in connection with the receipt, vesting or
settlement of any RSU granted hereunder. The Company shall be authorized to
withhold from the Award the amount (in cash or Shares, or any combination
thereof) of applicable withholding taxes due in respect of the Award, its
settlement or any payment or transfer under the Award and to take such other
action (including providing for elective payment of such amounts in cash or
other property by the Participant) as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes; provided,
however, that no Shares shall be withheld with a value exceeding the minimum
amount of tax required to be withheld by law.
Section 9.    Recoupment/Clawback. The Participant hereby acknowledges and
agrees that in order to comply with applicable law (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act) and
policies of the Company, the Committee retains the right at all times to
decrease or terminate all awards and payments under the Plan, and any and all
amounts payable under the Plan, or paid under the Plan, shall be subject to
clawback, forfeiture, and reduction to the extent determined necessary to comply
with applicable law and/or policies of the Company, including as a result of
risk-related events.
Section 10.    No Right to Continued Employment. Neither the Plan nor this Award
Agreement shall confer upon the Participant any right to continue to be employed
by the Company and the receipt of the Award does not confer any rights on the
Participant other than those expressly set forth in this Award Agreement or the
Plan.
Section 11.    Section 409A of the Code. This Award Agreement is intended to
comply with the requirements of Section 409A of the Code and the regulations
thereunder, and the provisions of this Award Agreement shall be interpreted in a
manner that satisfies the requirements of Section 409A of the Code, and this
Award Agreement shall be operated accordingly. If any provision of this Award
Agreement or any term or condition of the RSUs would otherwise conflict with
this intent, the provision, term or condition shall be interpreted and deemed
amended so as to avoid this conflict. Notwithstanding anything else in this
Award Agreement, if the Board considers a Participant to be a “specified
employee” under Section 409A of the Code at the time of such Participant’s
“separation from service” (as defined in Section 409A of the Code), and the
amount hereunder

2



--------------------------------------------------------------------------------




is “deferred compensation” subject to Section 409A of the Code any distribution
that otherwise would be made to such Participant with respect to RSUs as a
result of such separation from service shall not be made until the date that is
six months after such separation from service, except to the extent that earlier
distribution would not result in such Participant’s incurring interest or
additional tax under Section 409A of the Code. If the Award includes a “series
of installment payments” (within the meaning of Section 1.409A-2(b)(2)(iii) of
the Treasury Regulations), the Participants’ right to the series of installment
payments shall be treated as a right to a series of separate payments and not as
a right to a single payment. Notwithstanding the foregoing, the tax treatment of
the benefits provided under this Award Agreement is not warranted or guaranteed,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A of the Code.
Section 12.    Miscellaneous.
(a)Definitions. For purposes of this Award Agreement:
i.“Cause” means:
(1)any conviction (including a plea of guilty or of nolo contendere or entry
into a pre-trial diversion program) of the Participant for the commission of a
felony or any conviction of any criminal offense within the scope of Section 19
of the Federal Deposit Insurance Act, 12 U.S.C. § 1829;
(2)the Participant commits an act of gross misconduct, fraud, embezzlement,
theft or material dishonesty in connection with the Participant’s duties or in
the course of the Participant’s employment with the Company or any of its
affiliates;
(3)failure on the part of the Participant to perform his or her employment
duties in any material respect, which is not cured to the reasonable
satisfaction of the Company within 30 days after the Participant receives
written notice of such failure; or
(4)the Participant engages in Detrimental Activity.
ii.“Detrimental Activity” includes the following:
(1)The Participant’s disclosure to any unauthorized person, firm, or corporation
or use or attempt to use for his or her own advantage or to the advantage of any
other person, firm or corporation, any confidential information relating to the
business affairs or trade secrets of the Company or any of its affiliates,
howsoever obtained or provided, during the course of, or as a result of, his or
her employment (the “Confidential Information”). Confidential Information
includes, but is not limited to, information relating to employees, customers
and suppliers (former, actual and potential), Company contracts, pricing
structures, financial and marketing details, business plans, any technical data,
designs, formulae, product lines, intellectual property, research activities and
any information which may be deemed to be commercially or price sensitive in
nature, whether printed, typed, handwritten, videotaped, transmitted or
transcribed on data files or on any other type of media, including but not
limited to electronic and digital media, whether or not labeled as
“confidential”;
(2)Whether directly or indirectly, and whether for the Participant’s account or
for any person or entity other than the Company or any of its affiliates:
(a)hiring, employing, soliciting for employment or hiring, or attempting to
solicit for employment or hire, any person who is employed by the Company or any
of its affiliates or inducing any such employee to terminate his or her
employment or accept employment with anyone other than the Company or any of its
affiliates, or otherwise interfering with the relationship between the Company
or any of its affiliates and any of its employees; or
(b)soliciting or assisting in soliciting for business any customer of the
Company or any of its affiliates, or inducing or encouraging any such customer
to discontinue or diminish his, her or its relationship or prospective
relationship with the Company or any of its affiliates, or diverting business
away from the Company or any of its affiliates;
(3)Making any false or disparaging comments about the Company or any of its
subsidiaries, affiliates, employees, officers, or directors; or
(4)Engaging in any activity which in the opinion of the Company is not
consistent with providing an orderly handover of the Participant’s
responsibilities.
The Participant agrees that the foregoing restrictions are reasonable and
necessary to protect the Company’s business and that the grant of this Award,
along with the benefits and attributes of the Participant’s employment by the
Company, is good and valuable consideration to compensate the Participant for
agreeing to these restrictions.

3



--------------------------------------------------------------------------------




iii. “Disability” means the Participant is entitled to, and has begun to
receive, long-term disability benefits under the long-term disability plan of
the Company in which the Participant participates.
iv.“Good Reason” means any of the following changes, as compared to the
Participant's terms of employment prior to a Change of Control:
(1)a material diminution in the Participant’s authority, duties, or
responsibilities;
(2)a material diminution in the Participant’s base salary other than a general
reduction in base salary that affects all similarly situated employees; or
(3)a relocation of the Participant’s principal place of employment by more than
50 miles from his or her current principal place of employment, unless the new
principal place of employment is closer to the Participant's home address.
Provided, however, that the Participant must give written notice to the Company
within 30 days of the initial existence of any of the foregoing changes, the
Company shall have 30 days upon receipt of such notice to remedy the condition
so as to eliminate the Good Reason, and if not remedied, the Participant’s
employment must terminate no later than 60 days following the expiration of such
cure period. Notwithstanding the foregoing, the Participant’s continued
employment shall not constitute a waiver of the Participant’s rights with
respect to any circumstance constituting Good Reason under this Award Agreement.
v. “Retirement” means the Participant has reached at least 55 years of age and
has completed at least 10 years of service with the Company.
(b)Notices. All notices, requests and other communications under this Award
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:
if to the Company, to:
Citizens Financial Group, Inc.
600 Washington Blvd.
Stamford, CT 06901
Attention: Corporate Secretary
if to the Participant, to the address that the Participant most recently
provided to the Company,
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.
(c)Entire Agreement. This Award Agreement and the Plan (including the terms
specified in the Participant's electronic account, as noted in Section 1 and
Section 5 above) constitute the entire agreement and understanding between the
parties in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.
(d)Severability. If any provision of this Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or this Award Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board, materially altering the intent of this Award
Agreement, such provision shall be stricken as to such jurisdiction, and the
remainder of this Award Agreement shall remain in full force and effect.
(e)Amendment; Waiver. No amendment or modification of any provision of this
Award Agreement that has a material adverse effect on the Participant shall be
effective unless signed in writing by or on behalf of the Company and the
Participant, provided that the Company may amend or modify this Award Agreement
without the Participant’s consent in accordance with the provisions of the Plan
or as otherwise set forth in this Award Agreement. No waiver of any breach or
condition of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature. Any
amendment or modification of or to any provision of this Award Agreement, or any
waiver of any provision of this Award Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

4



--------------------------------------------------------------------------------




(f)Assignment. Neither this Award Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.
(g)Successors and Assigns; No Third-Party Beneficiaries. This Award Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Award Agreement, express or implied, is
intended to confer on any Person other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.
(h)Governing Law; Waiver of Jury Trial. This Award Agreement shall be governed
by the laws of the State of Delaware, without application of the conflicts of
law principles thereof. By acknowledging this Award Agreement electronically or
signing it manually, as applicable, the Participant waives any right that the
Participant may have to trial by jury in respect of any litigation based on,
arising out of, under or in connection with this Award Agreement or the Plan.
(i)Discretionary Nature. The grant of the RSUs does not create any contractual
right or other right in the Participant to receive any RSUs or other Awards in
the future. Future grants of Awards, if any, shall be at the sole discretion of
the Company.
(j)Participant Undertaking; Acceptance. The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the RSUs pursuant to this
Award Agreement. The Participant acknowledges receipt of a copy of the Plan and
this Award Agreement and understands that material definitions and provisions
concerning the RSUs and the Participant’s rights and obligations with respect
thereto are set forth in the Plan. The Participant has read carefully, and
understands, the provisions of this Award Agreement and the Plan.
(k)Dispute Resolution. Except as provided in the last sentence of this paragraph
to the fullest extent permitted by law, the Company and the Participant agree to
waive their rights to seek remedies in court, including but not limited to
rights to a trial by jury. The Company and each Participant agree that any
dispute between or among them and/or their affiliates arising out of, relating
to or in connection with this Plan shall be resolved in accordance with a
confidential two-step dispute resolution procedure involving: (a) Step One:
non-binding mediation, and (b) Step Two: binding arbitration under the Federal
Arbitration Act, 9 U.S.C. § 1, et. seq., or state law, whichever is applicable.
Any such mediation or arbitration hereunder shall be under the auspices of the
American Arbitration Association (“AAA”) pursuant to its then current AAA
Commercial Arbitration Rules. No arbitration shall be initiated or take place
with respect to a given dispute if the parties have successfully achieved a
mutually agreed to resolution of the dispute as a result of the Step One
mediation. The mediation session(s) and, if necessary, the arbitration hearing
shall be held in the city/location selected by the Company in its sole
discretion. The arbitration (if the dispute is not resolved by mediation) shall
be conducted by a single AAA arbitrator, selected by the Company in its sole
discretion. Any award rendered by the arbitrator, including with respect to
responsibility for AAA charges (including the costs of the mediator and
arbitrator), shall be final and binding, and judgment may be entered on it in
any court of competent jurisdiction. In the unlikely event the AAA refuses to
accept jurisdiction over a dispute, the Company and each Participant agree to
submit to JAMS mediation and arbitration applying the JAMS equivalent of the AAA
Commercial Arbitration Rules. If AAA and JAMS refuse to accept jurisdiction, the
parties may litigate in a court of competent jurisdiction.
(l)Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Award Agreement.





5

